Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The terminal disclaimer filed disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zack Cleary on 7/15/2022.

The application has been amended as follows: 
Claim 11: A method of manufacturing a dental prosthesis to replace a non-functional natural tooth positioned in a jawbone of a specific pre-identified patient, the method comprising the steps of:
receiving and accessing 3D in-vivo imaging data describing an in-vivo dental anatomy of the specific pre-identified patient associated with the non-functional natural tooth prior to its removal from the jawbone of the specific pre-identified patient, the 3D in-vivo imaging data to include 3D in-vivo root imaging data of at least a portion of an in-vivo root of the non-functional natural tooth, and 3D in-vivo occlusal-facing imaging data of at least a portion of an in-vivo occlusal-facing portion of the non-functional natural tooth;
forming a virtual 3D implant component design model at least partially responsive to the 3D in-vivo imaging data; and
manufacturing an  implant component at least partially responsive to the virtual 3D implant component design model, the implant component including an implant component root portion and an occlusal-facing implant component interface, the implant component root portion having a substantially custom-shaped root portion surface of spatial dimension correlating to a corresponding virtual surface of spatial dimension represented in the 3D in-vivo root imaging data, the occlusal-facing implant component interface having a substantially custom-shaped interface surface of spatial dimension correlating to a corresponding virtually reduced model of spatial dimension derived from the 3D in-vivo occlusal-facing imaging data;
wherein the corresponding virtually reduced model of spatial dimension is derived from a [[virtual ]]natural iso-crestal or supra-crestal surface of spatial dimension [[is ]]represented [[by ]]in the occlusal-facing imaging data comprising of one or more of the following: [[the ]]3D in-vivo occlusal-facing tooth imaging data; 3D in-vivo bone imaging data; and 3D in-vivo gum tissue imaging data.

Reasons for Allowance
Claims 1-16, 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art uses natural appearing occlusally-facing dental interface components, but they are not derived form a virtual reduction of a substantial portion of the natural tooth shape so that the interface matches the shape of the prosthesis, the receiving portion within the prosthesis, and the natural tooth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772